* Headnotes 1. Wills, 40 Cyc., p. 1175; 2. Wills, 40 Cyc., p. 1955.
This suit involves the construction of the will of Desiree Marie Lacals Jordan, who departed this life April *Page 305 
14, 1921. The case is so well stated by counsel for the appellants that we shall adopt their statement as our own, which is as follows:
"Desiree Marie Lacals Jordan, a resident of New Orleans, La., who owned certain property in Biloxi, Miss., on November 15, 1907, executed a last will and testament in the following language, to-wit:
"`New Orleans, La., November 15, 1907.
"`My house and lot 1422 N. Rampart St. and house and lot at Biloxi, Miss., is to be given to Mr. S.H. Bell for past favors, my jewelry to be divided between the Lacals children, $100 one hundred dollars left to the Mont Carmel Asylum for the Orphans, for prayers for me, $50 fifty dollars to the Colored Home corner of Robertson and Delachise if any money left in bank to be given to Mr. Bell to be divided between the Lacals girls and Theodore $50 fifty dollars to little Daisy and $300 three hundred dollars to my little godchild Willie Letten for his education to be paid monthly to whatever school he attends by my executor, my square of ground down town to be sold and divided between Jimmie, Henry, and Emile Lacals my furniture to be given to Mr. Bell my last and only will.
"`DESIREE MARIE LACALS JORDAN.
"`P.S. I appoint Mr. S.H. Bell, my executor.
DESIREE MARIE LACALS JORDAN.'
"And on January 26, 1919, she executed another will in the following language, to-wit:
"`New Orleans, Jan. 26, 1919.
"`My last and only will. My home 1922 N. Rampart and my summer home in Biloxi to Mr. S.H. Bell and at his death they are to be sold and divided to the orphans as follows Mt. Carmel Asylum, Colored Orphans, Orleans street, my godchild Willie Letten when he is of age $300 hundred dollars for his education, $100 dollars to Mrs. O'Leary, 770 Sebar street, Chicago. My land down in the third district sold and divided between Emile Lacals and his daughters my diamonds sold and money in Bank to buy a place in a Metairie Cemetrie my household furniture *Page 306 
to remain as it is until Mr. Bell's death then sold and money put in prayers and flowers every Sunday at my grave.
"`Signed by myself "`DESIREE MARIE LACALS JORDAN.
"`P.S. $300 hundred dollars for Jemmie Hatton toward his schooling, my old servant Gustine $10 dollars a month until her death.
"`DESIREE MARIE LACALS JORDAN. "`Mr. Samuel H. Bell, my executor, "`D.M. JORDAN.'
"The testatrix died April 14, 1921. A petition was filed in the civil district court of New Orleans, the domicile of the decedent, for the probate of said two instruments, as the last will and testament of decedent, and said two instruments were by the civil district court admitted to probate as the last will and testament of said decedent.
"Thereafter a petition was filed in Harrison county, Miss., by Samuel H. Bell to probate a certified copy of the record in the civil district court of New Orleans, La., as the last will and testament of said decedent, but in presenting said certified copy of the record, the first will was omitted and only the second will was covered by the copy of the record accompanying the petition, and the court was not in any wise advised of the execution of the first will, and said copy of the record covering only the second will was admitted to probate.
"The property, in Mississippi, owned by the decedent, was thereafter purchased by appellant D.L. Wheat from Samuel H. Bell, devisee under the will. Thereafter a petition was filed returnable to the May, 1924, term of the chancery court of Harrison county, to which petition all of the heirs at law of the decedent and all the legatees mentioned in both of said wills were made defendants. Said petition set up the facts above stated and alleged that said second will was admitted to probate in the chancery court of Harrison county and that the first will was omitted through error, and with said petition was *Page 307 
presented a copy of the record of the civil district court of Louisiana admitting to probate both of said wills, and said petition prayed that the action of the chancery court of Harrison county in admitting only one of said wills to probate be reviewed, and that both of said wills be admitted to probate as the last will and testament of the decedent.
"The petition was demurred to by appellees on the ground that the instrument bearing date January 26, 1919, revoked the instrument dated November 15, 1907. The court sustained the demurrer to the petition and gave the petitioner time to amend. While said cause, which was No. 6669 on the docket of the chancery court, was pending and undisposed of, the appellant D.L. Wheat filed a bill in the chancery court of Harrison county, setting up the fact of the execution of the two wills and the probate of the said two wills in the civil district court of New Orleans, and the probate of the last-named instrument by the chancery court of Harrison county, and the pendency of said petition for the probate of said two wills by the chancery court of Harrison county.
"The bill alleged that the complainant D.L. Wheat was the owner of said property, having purchased the same from Samuel H. Bell, who had thereafter died. The bill of complaint alleged that the provision of said will of January 26, 1919, directing that at the death of the said Bell, the said property should be sold and the proceeds divided to Mt. Carmel Aslyum, Colored Orphans, is void for the reason it is in violation of the Statute of Mortmain in the state of Mississippi, and alleged further that as a matter of law the fee-simple title of said property passed by the will of said decedent to the said Bell, and by the deed from the said Bell, to complainant, and that complainant is now the owner in fee simple of the said property, but that the defendants claimed to be the owners thereof and dispute the title of complainant, and that said claim constitutes a cloud upon the title of complainant; some of the said defendants *Page 308 
claiming under said will, and some claiming as heirs at law of the decedent.
"All the parties in interest were made defendants to the bill of complaint, and the bill prayed for a construction of the said two instruments and that the court decree said two instruments to constitute the will of the decedent, but if the court should hold that only one of said instruments constitutes her will that it be construed in the light of the fact that both of said instruments were executed and were preserved by said decedent until her death, and that the court decree that by the said last will and testament of the decedent, the fee-simple title of the property was vested in complainant, and that the title of complainant to said property be confirmed as against the defendants, and that the defendants be perpetually enjoined from asserting any claim or title thereto. To said petition appellee demurred; the principal ground of demurrer being that the instrument of date January 26, 1919, revoked the instrument bearing date November 15, 1907.
"By agreement between counsel in both of said causes, the said two causes, Nos. 7888 and 6669, were, with the consent of the court, consolidated and tried together in order that one decree might be rendered in the matters litigated in both cases, the same as though both were one suit.
"Both causes were heard together, and the court entered a decree whereby he sustained the demurrr in both causes, but found that the petitioner was entitled to a construction of the will, and further found that the will dated January 26, 1919, was wholly inconsistent with the will dated November 15, 1907, and operated to revoke and supersede the first-named will, and found that the said Samuel H. Bell took a life estate in the property in Harrison county, Miss., that the remainder therein sought to be devised to the Mt. Carmel Asylum is in contravention of the Statute of Mortmain, and that the heirs at law of testatrix, appellees in this cause, took the said property by inheritance; and both causes were dismissed. *Page 309 
The decree recited that the petitioners desiring an appeal withsupersedeas, and the defendants consenting thereto, the appeal was granted with supersedeas upon the petitioners entering into bond in the sum of five hundred dollars. Petitioners thereupon appealed from said decree.
"There were some bequests in the earlier will not mentioned in the latter, and some in the latter not mentioned in the former; some of the provisions in the latter will being consistent, and some inconsistent, with the disposition of certain property in the former will. Both instruments were admitted to probate in the district court of the parish of Orleans, the domicile of the testatrix.
"The court is here concerned only with the disposition of the property situated in Biloxi, Miss., and is not concerned with the rights of the various legatees under the two wills which were admitted to probate in Louisiana.
"By the first will, the property in Mississippi was disposed of in the following language: `My house and lot 1422 North Rampart street and house and lot at Biloxi, Miss., is given to Mr. S.H. Bell for past favors.' By the latter will, it is disposed of by the following language: `My home 1422 North Rampart and my summer home in Biloxi to Mr. S.H. Bell, and at his death they are to be sold and divided to the orphans as follows: Mt. Carmel Asylum, Colored Orphans, Orleans street.'
"The bill in cause No. 7888 asked for a construction of the last will, viewed with reference to the execution of the former will, and the preservation of the former will with the latter until the death of the testatrix.
"It will be noted that in the first instrument the Biloxi property is given to Mr. Bell without any limitation whatever and there are no words of revocation in the second will."
The second will it is contended devises the property to Bell outright, and then by a provision, void under the Statute of Mortmain, directs the disposal of the property after his death. *Page 310 
It is contended by the appellant that if these two instruments are considered and construed together, or if the latter will is construed with reference to the purpose the testatrix had in mind, as shown by the execution of the first will, then the devise is in fee simple to Mr. Bell with a subsequent void limitation. The main argument of counsel is that by construing the two wills together the intent of the testatrix will appear to be that her heirs should receive no part of her estate, but that Bell should take it in fee simple unless the void provision was effective. That is, it is contended the execution of the first will and its preservation along with the second will, and construing the latter will in the light of the former, the intent of the testatrix manifestly appears that she had in mind the unwavering purpose not to die intestate, but meant to leave her property to Mr. Bell in fee simple, if the bequest to the Orphans Asylum could not be carried out.
It is contended the language she used "my summer home in Biloxi to Mr. S.H. Bell and at his death to be sold," etc., carried with it the idea of an absolute gift with an ineffectual attempt to put a limitation upon the gift by a provision which was void; that her purpose was to give her property to Mr. Bell; and that the bequest to charity after his death was an afterthought, subordinate to her dominant purpose of leaving all of it to Mr. Bell, a purpose which had rested in her mind at least twelve years.
It is urged the second will did not revoke the first, because there are no words of revocation therein, and that that being true, the two wills may be considered together and the purpose of the testatrix ascertained as to her real intent in the disposition of her property. It is argued that the rule laid down in Read v. Manning, 30 Miss. 308, has no application here because the last will did not expressly give to Bell the Biloxi property "for and during his natural life," but gave the property to him outright and then provided it should be sold at his death and the proceeds given to the Orphans Asylum; *Page 311 
that the inconsistency or conflict in the two wills may be reconciled by the light of the first, which was not expressly revoked.
We have carefully considered the interesting contention presented by appellants, but we are unable to distinguish this case, in principle, from the Read v. Manning Case, supra. The last will, which was executed twelve years subsequent to the first, starts out by saying, "My last and only will." There are no words of revocation in the last will, but we think it revokes the first, without express words of revocation, because the terms of the last will are inconsistent and in conflict with those of the first.
The testatrix intended to curtail or limit by the last will the estate that she had given to Mr. Bell by the first instrument. It is true the limitation was void as being contrary to our Mortmain Statute, nevertheless the testatrix bequeathed only a life estate to Mr. Bell by the last will which revoked the former. The bequest of the remainder estate to the Orphans Asylum being void, the testatrix devised it to no one, and her heirs took under the law; and as we have said, the testatrix not having disposed of it by the will, the remainder estate descends to her heirs.
The law provides the heirs shall take the property of a decedent unless it be devised to others, and unless the testatrix defeats the legal right of the heirs by plainly giving the property to another the heirs will take.
We have been much impressed with the persuasive argument of counsel for appellant that the testatrix did not intend to die partially intestate and that she would have given her property to Mr. Bell in fee if she had known the bequest to the Orphans Asylum would fail. And it may be true the testatrix would not have put the provision in the will that the remainder estate should go to charity if she had known it would have resulted in her relatives receiving the property.
But in construing a will the court must look to see, not what the testatrix might have done or intended not to do *Page 312 
under certain circumstances, but what she actually did by the terms of her will. In this case, she only gave a life estate to Mr. Bell. That is all he could possibly claim under the will; the law sets up title in the heirs to the remainder of the estate. According to the plain terms of the last will, the testatrix did not intend to give Mr. Bell more than a life estate in her property at Biloxi. We are compelled under the law to reach that construction of the will.
In view of this conclusion, the decree of the lower court is affirmed.
Affirmed.